UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6489



LEON MONTGOMERY,

                                           Petitioner - Appellant,

         versus


STATE OF SOUTH CAROLINA; SOUTH CAROLINA
DEPARTMENT OF CORRECTIONS; CHARLES CONDON,
Attorney General of the State of South
Carolina,
                                          Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Henry M. Herlong, Jr., District
Judge. (CA-96-286)


Submitted:   September 11, 1997       Decided:   September 22, 1997


Before RUSSELL, MURNAGHAN, and HAMILTON, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Leon Montgomery, Appellant Pro Se. Donald John Zelenka, Chief
Deputy Attorney General, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Leon Montgomery appeals the district court's order granting

the Government's motion for summary judgment in his 28 U.S.C.A.

§ 2254 (West 1994 & Supp. 1997) motion. Montgomery's case was re-

ferred to a magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B)

(1994). The magistrate judge recommended that relief be denied and
advised Montgomery that failure to file timely objections to this

recommendation could waive appellate review of a district court

order based upon the recommendation. Despite this warning, Mont-

gomery failed to object to the magistrate judge's recommendation.
     The timely filing of objections to a magistrate judge's

recommendation is necessary to preserve appellate review of the

substance of that recommendation when the parties have been warned

that failure to object will waive appellate review. See Wright v.
Collins, 766 F.2d 841, 845-46 (4th Cir. 1985). See generally Thomas
v. Arn, 474 U.S. 140 (1985). Montgomery has waived appellate review

by failing to file objections after receiving proper notice. Ac-

cordingly, we deny a certificate of probable cause to appeal and
dismiss the appeal. We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                         DISMISSED



                                 2